Citation Nr: 1133639	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-09 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased (compensable) rating for right ankle injury residuals.

2.  Entitlement to service connection for malignant melanoma of the right thigh with post-operative residuals including scarring and lymph node removal.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of February 2007, which denied service connection for malignant melanoma; and September 2008, which denied a compensable rating for right ankle injury residuals, as well as entitlement to service connection for scarring and lymph node removal, claimed as residuals of malignant melanoma.  However, as discussed in the REMAND below, this is more accurately considered as a single issue, specifically, service connection for malignant melanoma of the right thigh with post-operative residuals including scarring and lymph node removal.  

In addition, the RO denied the Veteran's application to reopen a claim for service connection for psoriatic arthritis is May 2009.  

In July 2011, the Veteran appeared at a videoconference hearing held before the undersigned.  

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Right ankle injury residuals are manifested by pain and stiffness with use, without marked limitation of motion, arthritis, or other functional limitations.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for right ankle injury residuals are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In a letter dated in April 2009, the RO notified the Veteran of the information necessary to substantiate the higher rating claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Information as to ratings and effective dates was provided in a letter dated in May 2008.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the above letters were not sent until after the initial adjudication of the claims, they were followed by readjudication and the issuance of supplemental statement of the case, most recently in August 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been obtained.  VA treatment records have been obtained, and the Veteran states that he has received no other treatment.  The Veteran has not identified any other potentially relevant records.  A VA examination was provided in June 2008, and, when considered together with his hearing testimony, the examination described the disability in sufficient detail for the Board to make an informed decision on the issue decided below.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorder since this last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Rating for Right Ankle Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Service connection is in effect for the residuals of a right ankle injury which occurred in May 1970.  The condition has been rated noncompensable since service.  He claims that the condition has become more troublesome.

On a VA examination in June 2008, the Veteran said that his right ankle bothered him if he squatted down, making it difficult to get back up.  He said that if he walked more than two miles, the ankle was very stiff and sore, and he would take Tylenol.  On examination, there was no swelling or edema in the ankle.  Dorsiflexion was to 20 degrees and plantar flexion to 45 degrees, initially, and with three repetitions.  There were no additional limitations in range of motion or joint function following repetitions due to pain, fatigue, weakness, lack of endurance, or incoordination.  The X-ray of the right ankle was normal.  The assessment was right ankle strain.  

At his decision review officer hearing in June 2010, the Veteran said that he had to take a lot of anti-inflammatory drugs for other conditions, but sometimes had to take additional medication for his ankle.  He said he had flare-ups of ankle pain abut once or twice a week.  During a flare-up, he stated that he favored the right leg, and took medication.  When asked how far he could walk before a flare-up, he was initially unable to say.  However, when asked questions in relation to the length of a football field, he indicated that walking about 20 yards or so would precipitate a flare-up, but that he could walk at least 100 yards if he took pain medication.  He explained that he did not usually walk very far without resting, though, because he was afraid of making the ankle worse.  At his Board hearing, he stated that the pain was located in the ankle joint, and that the right ankle is stiffer than his left ankle. 

The Veteran's right ankle condition is evaluated under diagnostic code 5271, which contemplates limitation of motion of the ankle.  A 10 percent rating is warranted where there is moderate limitation of motion of the ankle.  Marked limitation of motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5271.

Limitation of motion has not been shown.  See 38 C.F.R. § 4.71a, Plate II (normal plantar flexion of the ankle is from 0 to 45 degrees and normal dorsiflexion of the ankle is from 0 to 20 degrees).  The Veteran has provided credible testimony, however, that he experiences pain on walking any significant distance.  Upon examination, the Veteran also stated that his right ankle often feels stiff, compared to the other ankle.  He states that he has difficulty arising from a squatting position, due to his ankle pain.   

X-rays have not shown arthritis in the ankle.  In a recent decision, however, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59, which concerns painful motion, was not limited to arthritis.  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).  This regulation provides, in part:  "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  

In evaluating disabilities of the musculoskeletal system, it is also necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the VA examination did not show any additional pain, fatigability, incoordination, or weakness on motion, or on three repetitions, the Veteran stated that he has flare-ups of pain in the ankle on use.  

The Board specifically finds the Veteran's statements as to his ankle symptomatology, which have been modest and consistent, to be credible.  In view of the Veteran's credible testimony concerning pain and stiffness in the right ankle on use, due to demonstrated in-service injury, the Board finds that the pain in the right ankle, due to healed injury, more closely approximates the criteria for a 10 percent rating, particularly when considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

A rating in excess of 10 percent is not warranted, however.  For a higher rating, marked limitation of motion is contemplated; symptomatology of such severity is not shown by the medical evidence, or by the Veteran's credible statements concerning his symptoms.  The factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59 have already been applied in the decision to grant a 10 percent rating.  

In considering the applicability of other diagnostic codes, the Board finds that DCs 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy), are not applicable, as there is no evidence of ankylosis, malunion or astralgalectomy in the post-service medical records, nor has the Veteran described any such symptoms.  Accordingly, those diagnostic codes may not serve as the basis for an even higher rating at any point during the appeal.

Moreover, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  The symptomatology shown during the pendency of this appeal has been fully contemplated by the diagnostic code considered above and is consistent with the assigned evaluations.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran has not claimed unemployability due to his service-connected ankle condition, nor does the evidence of record indicate such.  Therefore, in this case, a TDIU claim has not been raised, and is not part of the appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's right ankle disability warrants a 10 percent rating, but no higher.  Moreover, this rating is applicable for the entire appeal period under consideration.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b).  


ORDER

A 10 percent rating for right ankle injury residuals is granted, subject to the criteria governing the payment of monetary benefits.






REMAND

In a notice of disagreement concerning other issues (right ankle rating, and service connection for scarring and lymph node removal) dated in November 2008, the Veteran noted that his VA physicians had stated that psoriatic arthritis was service-connected and should be evaluated as such.  This was considered as an application to reopen a previously denied claim for psoriatic arthritis, and was denied by letter in May 2009, based on the Veteran's failure to provide new and material evidence, as requested in an April 2009 letter.  In March 2010, the RO furnished a statement of the case on the other issues addressed in the November 2008 notice of disagreement.  In his substantive appeal received in March 2010, although the Veteran said he disagreed with the March 2010 statement of the case, his comments concerned psoriasis and psoriatic arthritis.  The Board finds that the March 2010 statement on the Form 9 is sufficient to constitute a notice of disagreement with the May 2009 denial of his claim, and, therefore, he should be furnished a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (where a notice of disagreement has been filed with regard to an issue, and no statement of the case has been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case). 

The issues of service connection for malignant melanoma of the right thigh and for post-operative residuals of melanoma, specifically, scarring and lymph node removal, have been developed as separate issues.  However, there is no dispute as to the right thigh scarring or lymph node removal being post-operative residuals of melanoma; indeed, service connection for these conditions was denied because the underlying malignant melanoma was not service-connected.  Moreover, combining the separately developed claims concerning malignant melanoma into a single issue clarifies the scope of the issue, which, all in all, is service connection for all residuals of melanoma.  

Moreover, as discussed at the Board hearing, the issue of service connection for malignant melanoma of the right thigh, with post-operative residuals including scarring and lymph node removal, is inextricably intertwined with the issue concerning psoriatic arthritis, as the Veteran contends that malignant melanoma developed as a result of sun exposure and/or medication prescribed as treatment for psoriatic arthritis.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the issue of service connection for residuals of malignant melanoma must be deferred pending a decision on the issue of service connection for psoriatic arthritis.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of whether new and material evidence has been received to reopen the claim for service connection for psoriatic arthritis.  If the claim remains denied, furnish the Veteran and his representative with a statement of the case which fully discusses that issue.  The Veteran and his representative should also be informed of his appeal rights and of the actions necessary to perfect an appeal on this issue.  This issue should only be returned to the Board if the appeal is perfected.

2.  For the issue of service connection for malignant melanoma of the right thigh, with post-operative residuals including scarring and lymph node removal, review the claim, based on the decision concerning psoriatic arthritis.  After taking any indicated action, furnish the Veteran and his representative with a supplemental statement of the case, and return the case to the Board for appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


